Opinion oe the Court by
Judge Peters :
The petition in this case is fatally defective.
Without stating when the license to keep a coffee-house was granted, but leaving all the dates in blank, it is alleged that the predecessors of the then trustees did grant him a license to keep a coffee-house in said town for the term of one year at the rate of one hundred dollars per year; the meaning of which is uncertain, and ambiguous, and is rendered still more obscure and uncertain by the following sentences, viz: They state that said Witty under the understanding with said trustees of said town, did sell liquor as a coffee-house keeper in said town, and it was due and owing said trustees for the use of the town of Edmonton the sum of $75, $25 having been paid by him to said trustees.
There is no allegations that the trustees had the lawful authority to require of appellant the sum of one hundred dollars for a license to keep a coffee-house, nor that if they had the power they exercised it, nor that he -promised or agreed to pay it. Such pleadings did not entitle the appellees to a judgment. Wherefore, the judgment is reversed, and the causé remanded, with directions for further proceedings not inconsistent with this opinion, and if appellees do not amend their petition on the return of the cause the same should be dismissed.